Citation Nr: 1116767	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  05-02 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES


1.  Entitlement to an increased rating for cardiac arrhythmia, currently evaluated as 10 percent disabling.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bipolar disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran had a period of active duty for training from August to December 1977.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2004 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Newark, New Jersey.

The Veteran requested a formal hearing before an RO Hearing Officer at the local RO which a January 2005 letter informed him was scheduled for March 1, 2005.  There is nothing in the claims file to indicate the Veteran did not receive the January 2005 letter or any evidence the U.S. Postal Service returned it to VA as undeliverable.  He failed to appear for the hearing.  The Board previously remanded this matter in July 2008 for additional development.  It has now been returned for appellate adjudication.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran provided the necessary authorization to obtain treatment records from a Dr. A., via a VA Form 21-4142 submitted in April 2004.  There is no indication in the Veteran's claims file that any attempt was made by the RO to request or obtain these records.  The Veteran contends in his April 2004 notice of disagreement that this doctor had records pertaining to his service-connected heart disability, as well as for his psychiatric disorders.  These private treatment records are not included in the Veteran's claims file and must be obtained, as they relate to potentially all of the issues on appeal.  See 38 C.F.R. § 3.159(c)(1) (2010).

During a January 2010 VA mental health outpatient treatment session, the examiner noted that the Veteran was no longer working and was now receiving disability compensation from the Social Security Administration (SSA).  The Board notes that any records used to decide an SSA disability claim based on a psychiatric or heart disability are potentially relevant to the current claim.  However, the records regarding this award of benefits have not been associated with the claims folder and the record contains no indication that any attempt was made to obtain the Veteran's complete SSA record.  Because a reasonable possibility exists that these SSA records are relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2010); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should again contact the Veteran and request the names, addresses, and dates of treatment or examination, of all health care providers who have provided him treatment for his disabilities on appeal.  After obtaining any necessary authorization, the RO should request copies of the records of such identified treatment or examinations that are not currently of record.

2.  Specifically, the RO should request the Veteran's treatment records from Dr. A, and associate them with the claims file.  The Veteran provided the necessary authorization in a VA Form 21-4142, submitted in April 2004; however, authorization automatically ends 180 days after the form is signed and dated.  Therefore, the AMC should ensure that a new authorization is obtained in order to request these records.  

3.  The RO should obtain from the SSA a copy of the decision awarding the Veteran disability benefits, together with all medical records underlying that determination.  In requesting these records, the RO should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  Under 38 C.F.R. § 3.159(b), efforts to obtain Federal records should continue until either the records are received or notification is provided that further efforts to obtain them would be futile.  See 38 C.F.R. § 3.159(c)(1).  All records/responses received should be associated with the claims folder.  

4.  Once the above actions have been completed, readjudicate the claim and if the benefits are not granted, issue a supplemental statement of the case.  Then afford the Veteran the requisite opportunity to respond before the claims folder is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


